DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/16/2020. The applicant submits three Information Disclosure Statements dated 02/17/2021, 04/23/2021, and 06/23/2021. The applicant claims Domestic priority to applications dated 10/25/2017 and 06/01/2019. The applicant claims Foreign priority to applications filed on 12/02/2016, 12/06/2016, and 04/10/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 170986627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same inventive concept of a system, method, and non-transitory computer readable medium identify when two collision occurring back – to – back and then determine whether to cancel an emergency response or let the response continue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
Claims 1 - 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a non-transitory computer readable storage medium storing one or more programs for providing an automotive emergency service. The claims fail the first prong of the 2019 subject matter guidance because the claims are claimed in a manner that recites broad features that do not have scope their operation. The claim independent claim identifies a first electronic device, second electronic device, first data, and second data. It isn’t clear what the devices constitutes or the data that is acquired or how it is acquired. The dependent claims identify third electronic device and a fourth electronic device; however, it still isn’t clear what the devices are. Finally, the claims appear to be written in a conditional fashion where an outcome may occur such as notifying emergency services, or the notification may be withdrawn. The two operations are independent and distinct and the claim isn’t clear which is being claimed.
This judicial exception is not integrated into a practical application because the operational features that are based upon unknown data do not articulate what information is transmitted to warrant an emergency response. The claims do not identify who receives the transmitted data. Furthermore, it isn’t clear whether the transmission is a request for emergency personnel and vehicles to arrive to perform what operations. The claims fail the second prong of the guidance for not articulating with specify what emergency service is notified for what purpose. The cancellation shows the system just evaluates and observes the situation but doesn’t perform a tangible operation.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not specify with particularity what data is collected, how that data is evaluated to then determine whether to execute a transmission. The claims are very broad and the idea is stated in a way without specifying what indicia and or criteria are processed to execute a result. Thus, it isn’t clear if emergency personal are called to a scene of an accident to render medical assistance to the occupants that may be injured or for the vehicle to be towed.
Claims 8 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method for operating a first electronic device with at least one communication circuitry. The claims fail the first prong of the 2019 subject matter guidance because the claims are claimed in a manner that recites broad features that do not have scope their operation. The claim independent claim identifies a first electronic device, second electronic device, first data, and second data. It isn’t clear what the devices constitutes or the data that is acquired or how it is acquired. The dependent claims identify third electronic device and a fourth electronic device; however, it still isn’t clear what the devices are. Finally, the claims appear to be written in a conditional fashion where an outcome may occur such as notifying emergency services, or the notification may be withdrawn. The two operations are independent and distinct and the claim isn’t clear which is being claimed.
This judicial exception is not integrated into a practical application because the operational features that are based upon unknown data do not articulate what information is transmitted to warrant an emergency response. The claims do not identify who receives the transmitted data. Furthermore, it isn’t clear whether the transmission is a request for emergency personnel and vehicles to arrive to perform what operations. The claims fail the second prong of the guidance for not articulating with specify what emergency service is notified for what purpose. The cancellation shows the system just evaluates and observes the situation but doesn’t perform a tangible operation.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not specify with particularity what data is collected, how that data is evaluated to then determine whether to execute a transmission. The claims are very broad and the idea is stated in a way without specifying what indicia and or criteria are processed to execute a result. Thus, it isn’t clear if emergency personal are called to a scene of an accident to render medical assistance to the occupants that may be injured or for the vehicle to be towed.
Claims 15 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a first electronic device. The claims fail the first prong of the 2019 subject matter guidance because the claims are claimed in a manner that recites broad features that do not have scope their operation. The claim independent claim identifies a first electronic device, second electronic device, first data, and second data. It isn’t clear what the devices constitutes or the data that is acquired or how it is acquired. The dependent claims identify third electronic device and a fourth electronic device; however, it still isn’t clear what the devices are. Finally, the claims appear to be written in a conditional fashion where an outcome may occur such as notifying emergency services, or the notification may be withdrawn. The two operations are independent and distinct and the claim isn’t clear which is being claimed.
              This judicial exception is not integrated into a practical application because the operational features that are based upon unknown data do not articulate what information is transmitted to warrant an emergency response. The claims do not identify who receives the transmitted data. Furthermore, it isn’t clear whether the transmission is a request for emergency personnel and vehicles to arrive to perform what operations. The claims fail the second prong of the guidance for not articulating with specify what emergency service is notified for what purpose. The cancellation shows the system just evaluates and observes the situation but doesn’t perform a tangible operation.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not specify with particularity what data is collected, how that data is evaluated to then determine whether to execute a transmission. The claims are very broad and the idea is stated in a way without specifying what indicia and or criteria are processed to execute a result. Thus, it isn’t clear if emergency personal are called to a scene of an accident to render medical assistance to the occupants that may be injured or for the vehicle to be towed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “electronic device” the claims do not identify what with particularity what the device constitutes and how it performs its operation. The claims contain the feature “data” some claims identify data as first, second, third, and fourth. The claims do not specify what the electronic devices constitute or what specific structure the devices are and for what purpose they serve.
Claims 1 — 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “data” where some claims identify data as first, second, and third. The claims do not specify what the data constitutes or what specific structure collects the data.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims do not claim with specificity how the data is collected, what criteria are used to determine when an accident has occurred, or what emergency personnel are notified and for what purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/
Primary Examiner, Art Unit 3666